Case: 14-50501      Document: 00512901300         Page: 1    Date Filed: 01/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-50501
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
JAMES SCOTT REED,                                                        January 14, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

SHERIFF EDDY LANGE; BELL COUNTY SHERIFF’S OFFICE; BELL
COUNTY SHERIFF’S OFFICE – MEDICAL STAFF,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:14-CV-90


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       James Scott Reed, Texas prisoner # 1723878, moves for leave to proceed
in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C. § 1983
action as frivolous because it was time barred. Reed alleges that he broke his
hand in the Bell County, Texas, Jail in 2011. By 2014, he developed a condition
requiring surgical repair. Reed argues that the two-year limitations period to
file a § 1983 action should have commenced when he was told that his condition


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-50501   Document: 00512901300     Page: 2   Date Filed: 01/14/2015


                                  No. 14-50501

required surgery and discovered that the condition was the result of the
medical care he received in the Bell County Jail.
        “An appeal may not be taken [IFP] if the trial court certifies in writing
that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see Baugh v. Taylor,
117 F.3d 197, 199-200 (5th Cir. 1997). When a district court certifies that an
appeal is not taken in good faith under § 1915(a)(3), the litigant may either pay
the filing fee or challenge the court’s certification decision. Baugh, 117 F.3d at
202.
        This court’s inquiry into whether the appeal is taken in good faith “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted). If “the merits are so
intertwined with the certification decision as to constitute the same issue,” the
court may determine the merits as well as the appropriateness of the IFP
status. Baugh, 117 F.3d at 202. If the court upholds the district court’s
certification that the appeal is not taken in good faith, the appellant must pay
the appellate filing fee or the appeal will be dismissed for want of prosecution.
See id. However, if the appeal is frivolous, this court may dismiss it sua sponte
under Fifth Circuit Rule 42.2. See id. at 202 n.24.
        A district court may raise the defense of limitations sua sponte in an
action proceeding under § 1915. Harris v. Hegmann, 198 F.3d 153, 156 (5th
Cir. 1999). “Dismissal is appropriate if it is clear from the face of the complaint
that the claims asserted are barred by the applicable statute of limitations.”
Id. Where, as here, the statute does not specify a limitations period and the
federal residual limitations period does not apply, we use the forum state’s
general personal-injury limitations provision. Jacobsen v. Osborne, 133 F.3d




                                        2
     Case: 14-50501       Document: 00512901300          Page: 3     Date Filed: 01/14/2015


                                       No. 14-50501

315, 319 (5th Cir. 1998). 1 In Texas, that period is two years. Hitt v. Connell,
301 F.3d 240, 246 (5th Cir. 2002); TEX. CIV. PRAC. & REM. CODE ANN.
§ 16.003(a). In addition to the limitations period, the forum state’s tolling
principles are also applied. Walker v. Epps, 550 F.3d 407, 415 (5th Cir. 2008).
       However, “the accrual date of a § 1983 cause of action is a question of
federal law that is not resolved by reference to state law.” Wallace v. Kato, 549
U.S. 384, 388 (2007). Although the Supreme Court has noted that federal
courts often use the date of discovery as the date of accrual, it has “not adopted
that position as our own” in all cases. TRW Inc. v. Andrews, 534 U.S. 19, 28
(2001). Even assuming arguendo that a discovery rule governs the accrual
date here, Reed still cannot prevail. In other contexts, we have held that under
the discovery rule, an action accrues when a plaintiff knows both the existence
of an injury and the cause of the injury. In re FEMA Trailer Formaldehyde
Prods. Liab. Litig., 646 F.3d 185, 190 (5th Cir. 2011)(Federal Tort Claims Act
case). The rule delays the commencement of the accrual period beyond the
injury date when the facts relevant to causation are under the control of the
defendant or would be very difficult for a plaintiff to obtain. Id. The rule does
not delay the accrual period beyond the point when the plaintiff knew of the
injury and its cause or should have discovered the injury and the cause through
the exercise of reasonable diligence. See id.
       Reed’s own allegations indicate that (1) he broke his hand in the Bell
County Jail in 2011; (2) from the outset, the jail medical staff provided the
treatment he now challenges, and (3) he experienced difficulties with the hand
from the time it was broken until well after he was moved to TDCJ. Reed does
not complain about the treatment he received from the TDCJ medical staff, so


       1 The residual federal limitations period of four years applies only to statutes enacted
or expanded since 1990, and we have concluded that § 1983 is not such a statute. See Garrett
v. Thaler, 560 F. App’x 375, 383-84 (5th Cir. 2014)(providing history of this analysis).


                                              3
    Case: 14-50501     Document: 00512901300     Page: 4   Date Filed: 01/14/2015


                                  No. 14-50501

the treatment he received there is not relevant to the accrual of the limitations
period. As to the jail, Reed alleged that, shortly after he incurred his injury in
2011, he was directed to place a splint on his own injured hand after an x-ray
was made. He further alleged that a doctor pronounced him cured 40 days
later without making a second x-ray. Whether or not this course of treatment
actually would constitute deliberate indifference to Reed’s serious medical
needs, see Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir.
2001), these facts should have alerted him to the possibility of same, see In re
FEMA, 646 F.3d at190. Taking Reed’s factual allegations as true, he should
have known before April 1, 2012, two years before he filed his complaint, that
he may have received constitutionally inadequate medical care for his broken
hand from the jail medical staff. See id.
      Reed’s IFP motion is denied, and his appeal is dismissed as frivolous.
See 5TH CIR. R. 42.2. The district court’s dismissal of Reed’s complaint and the
dismissal of this appeal each counts as a strike for purposes of § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Reed is warned that
if he accumulates three strikes, he will no longer be allowed to proceed in forma
pauperis in any civil action or appeal filed while he is incarcerated or detained
in any facility unless he is in imminent danger of serious physical injury. See
§ 1915(g).
      IFP DENIED.         APPEAL DISMISSED.            SANCTION WARNING
ISSUED.




                                        4